Jackson, Chief Justice.
J. H. Estill sued the Georgia Military Academy, a corporation located in Savannah, on an account for printing done for the academy in advertising it in the Savannah Morning News, and in printing circulars for the academy touching the school, its officers, studies, advantages, etc. The account was made by B. J. Burgess, as superintendent of the academy, and the judge of the city court held the academy responsible. The question made by the assignments of error is, when analyzed, was the superintendent authorized to make the account and have it charged to the corporation?
1. The corporation was organized, not only to build a school-house, as contended for by plaintiff in error, but to supervise and carry on the school, as we understand its charter. When it appointed and held out to the world its superintendent as general agent, it became liable for the contracts made by the agent within the scope of its business entrusted to him. What was that business? Not *412only to teach, as we think, but to make such publications as will advance the interests of the academy entrusted to the superintendent. Code of Georgia, §§2194, 2204.
2. The lease to the superintendent and private contracts with him, unknown to the world, cannot affect the contractor with the agent using means usual and necessary for effectually doing the work committed to him by the principal. Oode, §2196.
3. These principles are especially applicable to agents of corporations aggregate like this, because such bodies corporate can act only through agents. The Scofield Rolling Mill vs. The State, 54 Ga. 635-638-9.
It is believed that these principles, applied to the facts represented at the head of this opinion, required the judgment rendered by the judge of the city court of Savannah and make further comment unnecessary.
Judgment affirmed.